 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDWald Sound,Inc. and Miscellaneous Warehousemen,Drivers&Helpers Local 986,International Brother-hood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,Petitioner.Case 31-RC-2210April 30, 1973DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERS FANNING, KENNEDY, AND PENELLOPursuant to a Stipulation for Certification UponConsent Election, a secret ballot election was con-ducted November 17, 1972, under the direction andsupervision of the Regional Director for Region 31among the employees in the stipulatedunitdescribedbelow. At the conclusion of the election, the RegionalDirector served on the parties a revised tally of ballotswhich showed that, of approximately 165 eligible vot-ers, 178 cast ballots, of which 94 were for, and 57against, the Petitioner, 1 ballot was void, there were5 challenged ballots remaining undetermined, and 21challenges were sustained. The remaining challengedballots were insufficient in number to affect the re-sults of the election. The Employer filed timely objec-tions.In accordance with the National Labor RelationsBoard Rules and Regulations and Statements of Pro-cedure, Series 8, as amended, the Regional Directorconducted an investigation and on January 5, 1973,the Regional Director issued and duly served on theparties his Report on Objections (pertinent portionsattached as Appendix) recommending that the objec-tions be overruled and that Petitioner be certified asthe exclusive collective-bargaining representative inthe stipulated unit. Thereafter, the Employer filedtimely exceptions to the Regional Director's reportand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated and we find that the fol-lowing employees constitute an appropriate unit forthe purposes of collective bargaining within the mean-ing of Section 9(b) of the Act:All production and maintenance employees,shipping and receiving employees, warehouse-men, truck drivers, leadmen and leadladies em-ployed at the Employer's plant at 11131 DoraStreet, Sun Valley, California. Excluding officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act.The Board has considered the Regional Director'sreport and the Employer's exceptions and brief andthe entire record in this case and hereby adopts theRegional Director's findings,conclusions,and recom-mendations.'As the Petitioner has received a majority of thevalid ballots cast, we shall certify it as the exclusivebargaining representative of the employees in the unitfound appropriate.CERTIFICATION OF REPRESENTATIVEIt ishereby certified that as a majority of the validballots has been cast for Miscellaneous Warehouse-men, Drivers & Helpers Local 986, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, pursuant to Section 9(a)of the Act, the said labor organization is the exclusiverepresentative of all the employees in the unit foundappropriate herein for the purposes of collective bar-gaining with respect to rates of pay, wages, hours ofemployment, or other conditions of employment.MEMBER KENNEDY,dissenting:Ido not share my colleagues'opinion that the ex-ceptions herein"raise no material and substantial is-sues." I do not thinkthis case can be distinguished inprinciple fromD & N Delivery Corporation,201' In our opinion the exceptions raise no material and substantial issues offact or law which would warrant reversal of the findings and recommenda-tions of the Regional DirectorWhile we view the Board agent's choiceof language as unfortunate, andto be avoided,we agree with the RegionalDirector's finding that the lan-guage, viewed in context, simplyindicatesthatin the Board agent's view thenew Board agents who accompanied her were participating in an electionpresenting unusual complicationsMoreover,there is no way in which herremark,made after the ballots had been cast, could haveaffected the electionresultsD& N Delivery Corporation,201 NLRB No 37, isdistinguishable. Inthatcase the Board was concerned that the Regional Director's action incounting the ballots prior to the filing of the request for review in breach ofthe Rules and Regulations may have created the appearance that the Boardhad prejudged the issues as to the eligibility of the trainees Here theEmploy-er does not contend that the Board agent's remark indicated that the Boardmay have prejudgedany of theissuesTo the contrary,the Employer statesthat while the only remaining issue, the challenges,remained technicallydeterminative this issuecould not have affectedthe outcome of the ballotingThe Employernotes that the names of more than half of the 39 challengedvoters were noton theExcelsiorlist and that theseemployeeswere concededby the Employerto be ineligibleto vote(and that it agreed with 22 of thechallenges). As the margin was 38,the remaining challenges were insufficientto affect the outcome of the election203 NLRB No. 61 WALD SOUND, INC.367NLRB No. 37, in which I joined my two colleagueson this panel in ordering a new election because theRegional Director's breach of the Board's Rules andRegulations may have created the appearance that theBoard had prejudged the issues with respect to certainchallenged ballots.' It seems to me that we cannotescape the conclusion that the Board agent appearedto have prejudged the election results by her an-nouncement in the presence of the parties, "You'vegot yourself a winner." 3 This statement was made ata time when the results were inconclusive by reasonof the fact that the unresolved challenges were deter-minative of the election. I cannot accept the conclu-sion of the Regional Director that the reasonableinterpretation of the "winner" remark is that the newBoard agents "had partaken in an election presentingunusualcomplications." Is the Employer compelledto accept the Board agent's explanation to the Re-gional Director as to what she intended by her "unfor-tunate" language without even a hearing? I think not.The Board agent's comment does not inspire confi-dence in the impartiality of the Board's election pro-cesses.Plainly, her conduct was a departure from thestandards which the Board seeks to maintain. SeeAthbro Precision Engineering Corp.,166 NLRB (1967),where the Board stated:The Board in conducting representation elec-tions must maintain and protect the integrity andneutrality of its procedures. The commission ofan act by a Board Agent conducting an electionwhich tends to destroy confidence in the Board'selection process, or which could reasonably beinterpreted as impugning the election standardswe seek to maintain, is a sufficient basis for set-ting aside that election.Chief Judge Bailey Aldridge expressed the view ofthe First Circuit inN. L. R. B. v. A thbro Precision Engi-neering Corp.,423 F.2d 573, 575 (1970), as follows:We cannot think that the Board, any less than acourt, is uninterested in maintaining, as well asfairness, the appearance of fairness. The Board'spublic image provides the basis for its existence.The re-running of an occasional election is asmall price to pay for the preservation of publicrespect.When unions and employers invest substantialtime, effort, and money in an organizational cam-paign, it is incumbent upon the Board to conduct anelection in a manner which inspires confidence in theimpartiality and competence of the Board and its2 This casearises in the sameregion as D &N Delivery Corp,supraIt isalso the same region inwhichAlladin Plactics, Inc,182 NLRB 64,arose.I See the attachedAppendixfor a full statementof thecircumstancessurrounding the "winner"remarkagents. There is no function or mission of this agencyof greater importance than running fair elections.I am unwilling to ignore the conduct of the Boardagent in this case. Nor am I willing to accept theexplanation of the new employees as to their subjec-tive understanding of the "winner" remark. Either theelection should be voided and a new one conducted,or a hearing held.APPENDIXThe objectionsin theirentiretyare set forth in theindented paragraphs below.(1) Immediately following the physical countingof the ballots on November 17, 1972, and in thepresence of Peter Wald, president of the Employ-er,Howard Hay ofPaul, Hastings,Janofsky &Walker, one or both of the employees of the Em-ployer who acted as observers selected by theEmployer, RudyHeredia, a representative of Pe-titioner, and two other individuals identified asattorneys newly employed by the 31stRegion,Field Examiner Jerilou H. Cossack, said appar-ently directing her statement to the two newBoard lawyers, that they were very "fortunate"or "lucky" in that this was their first experiencewith an election and that they had gotten them-selves a "winner."When Field Examiner Cossack made the aboveremark, the count showed 88 votes for Petitioner,50 votes against Petitioner, and 39 challengedballots, one of which was cast by Tobias L. Guer-rero, a former employee of the Employer who isalleged in Case No. 31-CA-3291 to have beendiscriminatorily discharged. The election thuswas an apparent winner for the Petitioner. It wasin no sense a winner for the Employer.Thus, the reference to the election by Field Ex-aminer Cossack as a "winner" constituted a par-tisan characterization which clearly violates theprinciples expressed inAthbro Precision Engi-neering Corp.,166 NLRB 966 (1967) as follows:The Board in conducting representation elec-tions must maintainand protect the integrityand neutrality of its procedures. The commis-sion of an act by a Board Agent conducting anelection which tends to destroy confidence inthe Board's election process, or which couldreasonably be interpreted as impugning theelection standards we seek to maintain, is asufficient basis for setting aside that election. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe investigation discloses that two recently em-ployed field attorneys accompanied Field ExaminerCossack to the election so that each might observe hisfirstBoard-conducted election and assist in its con-duct.Although the polling itself was uneventful, ex-cept for the large number of challenged ballots, thepreelection conference was marked by the late arrivalof the Petitioner representative,his demand that theelection be delayed to afford him time to recruit asecond observer,and his demand for changes in thephysical voting arrangements at a time when it wastoo late to effectuate such changes.The postelectionmeeting was marked by protests from both partiesconcerning the temporary absence of the observersand the refusal of the Petitioner's representative toagree to the resolution of any challenges.It was in thiscontext that Mrs. Cossack,after the votes had beencounted,remarked to her associates that they werefortunate because this was their first case and theyhad gotten"a winner."Mrs. Cossack's associates un-derstood her remark to mean that they had partakenin an election presenting unusual complications. It isdifficult to see what other implication could rea-sonably have been attached to her remarks,particu-larly inasmuch as the results of the election at thattime were indecisive.Moreover,there is no way inwhich her remarks,made of ter all the ballots had beencast,could in any way have affected the election or itsresults.The [Regional Director] concludes,therefore,that the objection is without merit.(2) Immediately following the closing of thepolls at 4:00 p.m. on November 17, 1972, andbefore the ballot box was opened to count theballots,Field Examiner Cossack dismissed theobservers for both the Employer and the Union.A representative of the Employer became awareof the fact that the two observers selected by theEmployer were leaving the premises and theywere instructed by a representative of the Em-ployer to return for the counting of the ballots.The individuals referred to under objection (1)above convened, following the closing of thepolls, in the office of Peter Wald, the president ofthe Employer.Mr. Heredia,the representative ofPetitioner,objected to the counting of the ballotswhen the observer appointed by the Union wasnot present and had been dismissed.Mr. Hay,representing the Employer,agreed that the ob-servers should not have been dismissed.Over Mr.Heredia's objection,FieldExaminer Cossackproceeded to count the ballots.The foregoingclearly violated the procedures required by theBoard in the conduct of elections,and specifical-ly those set forth in Section 11340.2 of theBoard'sFieldManual.The investigation discloses that at 4 p.m., the sched-uled closing time,Mrs. Cossack announced that thepolls were closed and the observers then signed theCertification on Conduct of Election.One of theEmployer's observers,who speaks Spanish but littleor no English,asked the bilingual Employer observerifhe could leave.His request was relayed to Mrs.Cossack and she replied that all of the observers couldleave.The Petitioner's observer left the Employer'spremises immediately.He states that he did not askfor or receive permission to leave but left because thePetitioner representative had not asked him to stayafter the polls closed.The two Employer observerswalked to the company parking lot where theEmployer's president,whose office window overlooksthe parking lot, noticed them about to drive away anddirected them to come to his office instead. TheEmployer's attorney went to the polling area,arrivingthere a few minutes after 4 p.m. while the Boardagents were still folding the collapsible voting boothsand packing away the remaining election materials.The Board agents, accompanied by the Employer'sattorney,then carried the ballot box to the office ofthe Employer's president.The Petitioner representa-tive and the two Employer observers were present inthe office when they arrived.The Petitioner represent-ative expressed concern because of the absence of hisobserver but when efforts to locate the Petitioner'sobserver proved unsuccessful, the ballot box wasopened and the ballots counted.One Employer ob-server was released after the count at the request ofthe Employer's president,the other Employer observ-er remained until after the Board agents left.Upon careful consideration of the facts disclosedby the investigation,none of which is in dispute, the[RegionalDirector] finds that the procedures fol-lowed did not in any way violate procedures requiredin the conduct of elections or, specifically, the proce-dures set forth in Section 11340.2 of the Board's Inter-nal Instructions and Guidelines.It will be noted that the Board agent did not prohib-it the observers from staying after the close of thepolls, she merely told them they could leave when theEmployer's bilingual observer made it clear that theywere anxious to do so.The Employer was in no wayprejudiced because,in fact,its observers were presentfor the counting of the ballots.Thereis no rule orrequirement that the persons who act as authorizedobservers in the counting and tabulating of ballots bethe same individuals as those who are the authorizedobservers in the conduct of the balloting.It is notedin the present case that, although both of theEmployer's election observers were present at thecount,the tally of ballots was signed by theEmployer's attorney as authorized observer in the WALD SOUND, INC.369counting and tabulating of ballots.There is no allega-tion or evidence that the security of the ballot box wasin any way compromised,and the [Regional Director]finds that its security was protected at all times. The[Regional Director]concludes that the second of theEmployer's objections is without merit.(3)The Employer also objects to conduct by rep-resentatives of Petitioner which affected the re-sults of the election, including unlawful promisesand threats and misrepresentation of facts.The Employer has failed to offer any evidence insupport of its third objection and no such evidencehas been uncovered in the course of the investigation.The objection, therefore, is without merit.